DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/26/2021 pages 7-11 pertaining to claims 1, 3 and 9 in particular, have been fully considered but they are not persuasive. 
On page 7, Applicant contends that:

    PNG
    media_image1.png
    22
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    56
    720
    media_image2.png
    Greyscale

Examiner’s disagrees, please note, the Office no longer considers drawings as formal or informal. Drawings are either acceptable or unacceptable. In this instance, Examiner has reviewed the drawings for disclosure of the claimed invention and for proper use of reference numerals and found that the claimed features including, but not limited to ‘the rigid circuit board(s)’ are either missing or mislabeled and creates confusion/inconsistencies as to what exactly Applicant is claiming. Note further, the apparent improper use of reference numerals 2 and 4 (described in Applicant’s disclosure as ‘rigid combination board’ and ‘first rigid circuit board area’, respectively) appear to highlight the same structure. Pursuant 

On page 10, Applicant contends that:

    PNG
    media_image3.png
    132
    715
    media_image3.png
    Greyscale

Examiner disagrees, as best understood, Hill discloses a first rigid circuit board (the area spanning 322 includes first circuit 304 comprising rigid board 404/406 forms first rigid circuit board, see Figs 3, 6, col 5 lines 35-43), a second rigid circuit board (the area spanning 320 includes second circuit 401 and/or including part of 308 comprising rigid board 408 forms second rigid circuit board, see Figs 3, 4). The claim language as presented in its current form does not distinguish from Hill – in a structural sense. Furthermore Applicant’s disclosure creates confusion/inconsistencies as to what the first and second rigid circuit boards are, how they should be interpreted and how they relate to other features in the claim.
page 11, Applicant contends that:

    PNG
    media_image4.png
    174
    712
    media_image4.png
    Greyscale

Examiner disagrees, the structure comprising the flexible and rigid combination board as claimed is cited as 300, whereas area spanning 322 includes first circuit 304 comprising rigid board 404/406 forms first rigid circuit board, see Figs 3,6, col 5 lines 35-43 constitutes the first rigid circuit board and the area spanning 320 includes second circuit 401 and/or including part of 308 comprising rigid board 408 forms second rigid circuit board, see Figs 3,4 constitutes the second rigid circuit board. Going further, Hill discloses a fingerprint recognition module 500 and dome switch 414 being disposed as claimed. Applicant is encouraged to show how the structure of Hill’s device differ from the claimed features (in the claims), as expounded in remarks/arguments. Otherwise, the structure of Hill is still found to read upon the claim in its current form.



Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the first and second rigid boards and the flexible circuit board; a circuit of first rigid circuit board, flexible circuit board and fingerprint module” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Rejections - 35 USC§ 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 3 and 9 recites first rigid areas. It is unclear what specific features represent rigid and flexible circuit boards respectively. Going further. Applicant's drawing also appears to lack support for these claimed features. As such, see Examiner's interpretation below. Appropriate action required.

Claim Rejections - 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C.
102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hill 9,972,459.
Regarding claim 1 as best understood, Hill discloses a fingerprint recognition key (Fig 1,106 col 4 lines 30-32), comprising; a flexible and rigid combination board (300 as depicted Fig 3) comprising a first rigid circuit board (whereas area spanning 322 includes first circuit 304 comprising rigid board 404/406 forms first rigid circuit board, see Figs 3,6, col 5 lines 35-43), a second rigid circuit board (whereas area spanning 320 includes second circuit 401 and/or including part of 308 comprising rigid board 408 forms second rigid circuit board, see Figs 3,4), and a flexible circuit board (at least part of area 308 forms flex circuit board, Fig 3) connecting the first rigid circuit board and the second rigid circuit board (Fig 4), wherein the flexible circuit board is electrically connected to the first rigid circuit board (col 7 lines 40-45); a fingerprint recognition module (500) arranged on a first surface (upper surface of 410, Fig 4) of the first rigid circuit board wherein a shape and size (formed shape and size when folded, Fig 4) of the first rigid circuit board match a shape and size of the fingerprint recognition module (shaped portion 410 of board 322 matches/receives shaped portion 500, Fig 5), and the fingerprint recognition module is electrically connected to the circuit of the flexible circuit board (col 6 lines 8-15) and a dome switch (414) arranged on a second surface (lower surface of 410, Fig 4) of the first rigid circuit board (Fig 4) and comprising a metal spring piece (col 6 lines 60-63) as a button (604, Fig 6), wherein the second surface is opposite the first surface the dome switch is arranged in a central position of the fingerprint recognition module (as depicted Fig 8), and the dome switch is electrically connected to the flexible circuit board (col 4 lines 54-58).
Regarding claim 2, Hill discloses the fingerprint recognition key according to claim 1, wherein the fingerprint recognition module comprises; an annular frame (600) arranged on the first surface of the first rigid circuit board (Fig 6); a fingerprint sensor (sensor of 500) arranged in the annular frame (Fig 8); and a cover plate (700) covering the fingerprint sensor and embedded in the annular frame (Figs 7-8).
Regarding claim 3 as best understood, Hill discloses a mobile terminal (Fig 1) comprising a fingerprint recognition key (Fig 1,106 col 4 lines 30-32), wherein the fingerprint recognition key comprises; a flexible and rigid combination board (300 as depicted Fig 3) comprising a first rigid circuit board (whereas area spanning 322 includes first circuit 304 comprising rigid board 404/406 forms first rigid circuit board, see Figs 3,6, col 5 lines 35-43), a second rigid circuit board (whereas area spanning 320 includes second circuit 401 and/or including part of 308 comprising rigid board 408forms second rigid circuit board, see Figs 3,4), and a flexible circuit board (at least part of area 308 forms flex circuit board, Fig 3) connecting the first rigid circuit board and the second rigid circuit board (Fig 4) , wherein the flexible circuit board is electrically connected to the first rigid circuit board (col 7 lines 40-45); a fingerprint recognition module (500) arranged on a first surface (upper surfaceof410) of the first rigid circuit board (Fig 4) the fingerprint recognition module is electrically connected to the flexible circuit board (col 6 lines 8-15) and a dome switch (414) arranged on a second surface (lower surface of 410, Fig 4) of the first rigid circuit board (Fig 4), wherein the second surface is opposite to the first surface (Fig 8).
Regarding claim 4, Hill discloses the mobile terminal according to claim 3, wherein the fingerprint recognition key is arranged on a front side or a backside of the mobile terminal, or on an edge of a periphery of the mobile terminal (Fig 1).
Regarding claim 5, Hill discloses the mobile terminal according to claim 3, wherein the dome switch is arranged in a central position of the fingerprint recognition module (Fig 8).
Regarding claim 6, Hill discloses the mobile terminal according to claim 3, wherein a shape and size of the first rigid circuit board match a shape and size of the fingerprint recognition module (Fig 8).
Regarding claim 7, Hill discloses the mobile terminal according to claim 3, wherein the fingerprint recognition module comprises an annular frame (600) arranged on the first surface of the first rigid circuit board (Fig 6); a fingerprint sensor (sensor of 500) arranged in the annular frame (Fig 8); and a cover plate (700) covering the fingerprint sensor and embedded in the annular frame (Figs 7-8).
Regarding claim 8, Hill discloses the mobile terminal according to claim 7, wherein a position of a switch (414) on the dome switch comprises a metal spring piece (col 6 lines 60-63) as a button (604, Fig 6).
Regarding claim 9 as best understood, Hill discloses a mobile phone (Fig 1), comprising a fingerprint recognition key (Fig 1,106 col 4 lines 30-32), wherein the fingerprint recognition key comprises; a flexible and rigid combination board (300 as depicted Fig 3) comprising a first rigid circuit board (whereas area spanning 322 includes first circuit 304 comprising rigid board 404/406 forms first rigid circuit board, see Figs 3, 6, col 5 lines 35-43), a second rigid circuit board (whereas area spanning 320 includes second circuit 401 and/or including part of 308 comprising rigid board 408 forms second rigid circuit board, see Figs 3,4), and a flexible circuit board (at least part of area 308 forms flex circuit board, Fig 3) connecting the first rigid circuit board and the second rigid circuit board (Fig 4) , wherein the flexible circuit board is electrically connected to the first rigid circuit board (col 7 lines 40-45); a fingerprint recognition module (500) arranged on a first surface (upper surface of 410, Fig 4) of the first rigid circuit board the fingerprint recognition module is electrically connected to the flexible circuit board (col 6 lines 8-15) and a dome switch (414) arranged on a second surface (lower surface of 410, Fig 4) of the first rigid circuit board (Fig 4), wherein the second surface is opposite to the first surface (Fig 8).
Regarding claim 10, Hill discloses the mobile phone according to claim 9, wherein the fingerprint recognition key is arranged on a front side or a backside of the mobile phone, or on an edge of a periphery of the mobile phone (Fig 1).
Regarding claim 11, Hill discloses the mobile phone according to claim 9, wherein the dome switch is arranged in a central position of the fingerprint recognition module (Fig 8).
Regarding claim 12, Hill discloses the mobile terminal according to claim 9, wherein the fingerprint recognition module comprises an annular frame (600) arranged on the first surface of the first rigid circuit board (Fig 6); a fingerprint sensor (sensor of 500) arranged in the annular frame (Fig 8); and a cover plate (700) covering the fingerprint sensor and embedded in the annular frame (Figs 7-8).
Regarding claim 13, Hill discloses the mobile terminal according to claim 12 wherein a position of a switch (414) on the dome switch comprises a metal spring piece (col 6 lines 60-63) as a button (604, Fig 6).
Regarding claim 14, Hill discloses the mobile phone according to claim 9, wherein a shape and size of the first rigid circuit board match a shape and size of the fingerprint recognition module (Fig 8).
Regarding claim 15, Hill discloses the mobile phone according to claim 2, wherein the cover plate is made of sapphire, a coated material, a ceramic or a glass (Fig 7).
Regarding claim 16, Hill discloses the mobile phone according to claim 7, wherein the cover plate is made of sapphire, a coated material, a ceramic or a glass (Fig 7).
Regarding claim 17, Hill discloses the mobile phone according to claim 12, wherein the cover plate is made of sapphire, a coated material, a ceramic or a glass (Fig 7).
Regarding claim 18, Hill discloses the mobile terminal according to claim 3, wherein the second rigid circuit board is provided with a board-to-board connector to connect (302) a main control board of the mobile phone (col 5).
Regarding claim 19, Hill discloses the mobile terminal according to claim 3, wherein the second rigid circuit board is provided with a board-to-board connector to connect (302) a main control board of the mobile phone (col 5).
Regarding claim 20, H ill discloses the mobile phone according to claim 9, wherein the second rigid circuit board is provided with a board-to-board connector to connect (302) a main control board of the mobile phone (col 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        


April 21, 2021